Dismiss and Opinion Filed February 28, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00135-CR
                                      No. 05-13-00136-CR
                                      No. 05-13-00137-CR

                              ALEJANDRO VALLES, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                    On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
           Trial Court Cause Nos. F08-72696-Q, F12-61459-Q, and F08-33866-Q

                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Myers and Evans

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion.   The Court hereby GRANTS the motion and ORDERS that the appeals be

DISMISSED and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
130135F.U05